DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WELL PUMP WITH FLOAT CONTROLLED CHECK VALVES.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, when read completely, is confusing because the check valve of line 6 can be confused with the bottom float check valve of line 8 and the upper float check valve of line 9. In particular, the recitation of “check valve” in line 6 can cause confusion if this is a separate valve or the same valve as one of the later float valves. This is particularly confusing in claims 2 and 3. The examiner suggest giving a name to the check valve of line 6, such as “inlet check valve”. Claim 8 is similarly confusing. The recitation of “check valve” will be considered as a valve separate from the float check valves.
	Claim 12 is vague and indefinite because it is unclear which valves the “housing” limitations in lines 2 and 4 are associated with.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Duby (USPN 2,849,963).
	Duby discloses a pump comprising an outer casing (the outer well wall with apertures 21, 22 of Fig. 9) having a cavity (Fig. 9) therein; a pump assembly (shown in Figs. 2 and 9) positioned in the cavity of the outer casing, the pump assembly including: a discharge tube 24; a check valve 72, 76 operably connected to the discharge tube by a coupling (the pipe 58 indirectly connects the valve 72, 76 to the discharge tube 24); and a multi-float control assembly, the multi float control assembly including a bottom float check valve 60, 63, 64 operably connected (the fluidic communication provides an operable connection) to the discharge tube by the coupling and an upper float check valve 48, 38, 36 connected fluidly and indirectly structurally) to a vent 32.  
Duby discloses the pump of claim 3 wherein the coupling 58 includes an internal flow passage (clearly shown in Fig. 9) to operably connect the discharge tube, check valve, and bottom float check valve.  
Duby discloses the pump of claim 4 wherein the bottom float check valve includes a housing (the outer wall 28) having a plurality of apertures 68, 70 formed through a wall of the housing.  
Duby discloses the pump of claim 5 wherein the bottom float check valve further includes a float 63 contained in a bore of the housing (see Figs. 2 and 9), the float being moveable between a seated position and unseated position.  
Duby discloses the pump of claim 6 wherein the upper float check valve includes a housing (the wall around space 36) having a plurality of apertures (the hole formed within sets 38) formed through a wall of the housing.
With regards to claim 8 the outer casing of Duby shown in Fig. 9 extends to the surface and inherently has opposite ends, and the vent and the discharge tubes extend out  the first end.
With regards claim 11 see the rejection of claim 6 and with regards to the upper check valve the housing (around space 36) has a plurality of apertures 38.

Allowable Subject Matter
Claims 2, 7, 9, 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a well pump as claimed including the valve (18) including a ball float that moves between a seated and unseated position (claim 2), wherein in the unseated position, fluid is permitted to enter the bore of the outer casing; the upper float valve including a float within the bore of the valve housing (claim 7); the check valve (18) being at the second end of the casing; the upper float check valve having a float contained in a bore of the upper check valve housing; and with regards to claims 13-17 the prior art does not disclose the step of moving the check valve (18) to an unseated position and allowing fluid to enter the cavity of the outer housing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langdon, Elliott et al, Fielder et al, Wendland, and Breslin disclose well pumps with float control systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
December 17, 2022